In this action of partition, judgment must go for the one party or for the other as a claim of title under a sale for taxes is held valid or invalid.
The defendant Cranz bought from the Estates of Long Beach, on November 25, 1913, land described in the conveyance as being "known as and by the lot numbers 65, 66, and 67, in Block 126 on a map entitled `Estates of Long Beach, L.I., William H. Reynolds, President, Map No. 1, Chas. W. Leavitt, Jr., Landscape Engineer, 220 Broadway, New York City,' dated March, 1907, and filed as map No. 31 in the offices of the Clerk of the County of Nassau, on April 20, 1911." The county of Nassau attempted to sell these lots in March, *Page 69 
1917, for the taxes of 1913, amounting to $11.04. The sale was followed in July, 1918, by the deed of the county treasurer. Questions are raised in respect both of the validity of the assessment and of the regularity of the sale.
The assessment is entered on page 282 of the assessment roll for 1913. The first column is headed "name of subdivision." Immediately under the heading are the words "Estates of Long Beach, Long Beach, L.I., William H. Reynolds, President, Map No. 1907, Chas. W. Leavitt, Landscape Eng., 220 Broadway, N.Y. City, Filed in County Clerk's office, Nassau Co., N.Y., April 20, 1911." In another column are entered the numbers of the lots; those involved here, Nos. 65, 66 and 67, appearing on the fifteenth, sixteenth and seventeenth lines, near the bottom of the page. Two objections are made to the adequacy of this description: one that the description appears only once, at the top of the column, and is not repeated by ditto marks; the other that the impression left by the stamping machine through which the entry was made, is not perfect on this page, with the result that, instead of the words, "Map No. 1, dated March, 1907," we have the words "Map No. 1907," the space between the word "No." and the figures "1907," being blank except for a faint blur. We think that neither of the supposed defects is sufficient to invalidate the tax.
Section 55a (formerly section 63) of the Tax Law (Consol. Laws, ch. 60) provides: "An error in the description of a parcel or portion of real property shall not invalidate the assessment against such parcel or portion, if such description is sufficiently accurate to identify the parcel or portion." That is the standard to be applied to-day. If support for one less liberal may be found in early cases, the authority of the cases yields to the mandate of the statute.
We find it impossible to believe that a diligent taxpayer, *Page 70 
anxious, in good faith, to identify his land, could be misled by the omission of ditto marks beneath the words of description. Those words would certainly be understood to apply throughout the column, until some other description was reached, and a change thereby announced. Assessments like in form have been sustained in other states (Auditor General v. Sparrow, 116 Mich. 574,585; Griffin v. Tuttle, 74 Iowa 219; Van Ostrand v.Cole, 131 Wis. 446; State v. Sadler, 21 Nev. 13). Decisions in this state suggest the same conclusion, though their facts do not render them precisely apposite (Am. Tool Co. v. Smith, 32 Hun, 121; affd., 96 N.Y. 670; Chamberlain v. Taylor, 36 Hun, 24; affd., 105 N.Y. 185; Ensign v. Barse, 107 N.Y. 329, 338). The case is one, however, where there is little need of precedents. The verdict of common sense in such a situation is the verdict also of the law. That verdict, we think, must be that misconception is impossible.
Applying the same test, we hold that the assessment is not void because of the failure to insert the number of the map. The identifying marks are too many and varied to make the blank deceptive. We have the name of the tract, the name also of the engineer, and the place and date of filing. In another column, under the heading "block number" is the number 126, which is the block number in the deed to Cranz. A third column gives the number of the school district, and a fourth the number of the lots. There is nothing in the record to indicate that the owner was in fact misled through the omission of the assessors to add to all these identifying marks by filling in the blank reserved for the number of the map. The finding is to the effect that only one map of the Estates of Long Beach was on file in the office of the county clerk. In such circumstances the chance of confusion becomes negligible. The description, in the words of the statute, "is sufficiently accurate to identify" the land (Tax Law,supra). *Page 71 
We find no irregularity in the form of the notice of sale. The lot numbers relate back to the description of the tract. Doubtless, safety would be promoted if the description were printed in heavier type. Such things, however, are matters of judgment and discretion. They do not bear on jurisdiction.
The case is, no doubt, a hard one. The tax is trivial in amount. The failure to pay it, we may assume, was inadvertent. The hardship does not justify us in magnifying microscopical defects and using them as an excuse for a refusal to enforce the statute. The statute authorizes sales for taxes. The period of redemption which it concedes is not indefinite, but limited. The power of dispensation is not confided to the courts.
The judgment of the Appellate Division and that of the Special Term should be reversed, and a new trial granted, with costs to abide the event.
HISCOCK, Ch. J., HOGAN, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Judgments reversed, etc.